Order, Supreme Court, New York County (Milton A. Tingling, J.), entered on or about October 31, 2003, which denied plaintiffs motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff in this negligence action was allegedly struck by a vehicle operated by defendant Diana Benmergui as he crossed the street. Inasmuch as the conflicting deposition testimony raises triable issues, among them whether the traffic signal was in plaintiffs or defendant’s favor as plaintiff crossed and defendant proceeded into the intersection, summary judgment on the issue of liability was properly denied (see Carrozzi v Gotham Meat Corp., 181 AD2d 587 [1992]). Concur—Andrias, J.P., Williams, Friedman, Marlow and Gonzalez, JJ.